UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-01685 Name of Registrant: Vanguard Morgan Growth Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: June 30, 2013 Item 1: Schedule of Investments Morgan Growth Fund Schedule of Investments As of June 30, 2013 Market Value Shares ($000) Common Stocks (96.7%) 1 Consumer Discretionary (17.9%) Home Depot Inc. 1,543,875 119,604 TJX Cos. Inc. 2,216,384 110,952 Lowe's Cos. Inc. 2,394,722 97,944 * Amazon.com Inc. 352,452 97,872 * O'Reilly Automotive Inc. 781,155 87,974 Comcast Corp. Class A 1,956,577 81,941 Starwood Hotels & Resorts Worldwide Inc. 1,051,797 66,463 NIKE Inc. Class B 982,434 62,561 Ralph Lauren Corp. Class A 336,106 58,395 * priceline.com Inc. 65,388 54,084 Omnicom Group Inc. 793,204 49,869 News Corp. Class A 1,434,981 46,780 Wyndham Worldwide Corp. 747,544 42,782 Inditex SA ADR 1,530,274 37,844 * Michael Kors Holdings Ltd. 591,825 36,705 Sirius XM Radio Inc. 10,585,012 35,460 * Dollar Tree Inc. 575,160 29,241 * LKQ Corp. 1,135,543 29,240 Wynn Resorts Ltd. 214,131 27,409 Ford Motor Co. 1,763,451 27,281 Buckle Inc. 502,443 26,137 Harley-Davidson Inc. 457,615 25,086 PetSmart Inc. 371,201 24,867 Gap Inc. 578,071 24,123 * Urban Outfitters Inc. 584,406 23,505 * CarMax Inc. 452,610 20,892 * Discovery Communications Inc. 298,190 20,772 Dick's Sporting Goods Inc. 409,475 20,498 Prada SPA 2,216,385 19,987 * Discovery Communications Inc. Class A 214,582 16,568 Tractor Supply Co. 117,465 13,815 * ASOS plc ADR 208,106 12,757 VF Corp. 63,216 12,204 * TRW Automotive Holdings Corp. 183,200 12,172 Time Warner Cable Inc. 107,400 12,080 * DIRECTV 188,800 11,634 Delphi Automotive plc 229,500 11,633 CBS Corp. Class B 212,600 10,390 PVH Corp. 82,700 10,342 Walt Disney Co. 160,300 10,123 * Imax Corp. 402,520 10,007 GNC Holdings Inc. 219,580 9,708 * Ulta Salon Cosmetics & Fragrance Inc. 93,675 9,382 McDonald's Corp. 88,500 8,762 Service Corp. International 424,275 7,650 * Bed Bath & Beyond Inc. 104,441 7,405 * Goodyear Tire & Rubber Co. 471,800 7,214 Dunkin' Brands Group Inc. 157,573 6,747 Macy's Inc. 136,200 6,538 * Jarden Corp. 149,175 6,526 * PulteGroup Inc. 333,100 6,319 Comcast Corp. 158,100 6,272 Tiffany & Co. 84,800 6,177 Target Corp. 89,400 6,156 News Corp. Class B 164,200 5,389 * Chipotle Mexican Grill Inc. Class A 13,490 4,915 Starbucks Corp. 66,000 4,322 Whirlpool Corp. 26,500 3,031 *,^ ITT Educational Services Inc. 114,392 2,791 * CST Brands Inc. 86,178 2,655 * Lululemon Athletica Inc. 25,957 1,701 Las Vegas Sands Corp. 19,700 1,043 Consumer Staples (7.6%) Wal-Mart Stores Inc. 1,694,743 126,241 Costco Wholesale Corp. 1,034,236 114,356 Philip Morris International Inc. 940,449 81,462 Coca-Cola Co. 1,870,597 75,030 Whole Foods Market Inc. 1,176,674 60,575 CVS Caremark Corp. 859,487 49,145 Estee Lauder Cos. Inc. Class A 571,875 37,612 * Green Mountain Coffee Roasters Inc. 478,909 35,947 Anheuser-Busch InBev NV ADR 385,667 34,810 Herbalife Ltd. 400,200 18,065 Colgate-Palmolive Co. 289,766 16,601 PepsiCo Inc. 158,600 12,972 Brown-Forman Corp. Class B 142,179 9,604 Kimberly-Clark Corp. 82,200 7,985 Kroger Co. 221,400 7,647 Kraft Foods Group Inc. 119,400 6,671 Ingredion Inc. 87,800 5,761 General Mills Inc. 96,800 4,698 Altria Group Inc. 128,800 4,507 Energy (4.2%) Noble Energy Inc. 899,330 53,996 Schlumberger Ltd. 574,715 41,184 Oceaneering International Inc. 519,425 37,503 Cabot Oil & Gas Corp. 519,620 36,903 Transocean Ltd. 579,861 27,804 Valero Energy Corp. 797,824 27,740 * Cameron International Corp. 369,685 22,610 * Continental Resources Inc. 168,700 14,518 Core Laboratories NV 95,185 14,436 * Superior Energy Services Inc. 495,420 12,851 EOG Resources Inc. 85,900 11,311 Ensco plc Class A 194,238 11,289 * Southwestern Energy Co. 300,070 10,962 *,^ InterOil Corp. 140,400 9,759 * Concho Resources Inc. 114,046 9,548 Chesapeake Energy Corp. 371,800 7,577 * Weatherford International Ltd. 527,560 7,228 * Atwood Oceanics Inc. 129,500 6,740 Helmerich & Payne Inc. 97,500 6,089 Exxon Mobil Corp. 65,522 5,920 Marathon Petroleum Corp. 78,800 5,600 Tesoro Corp. 106,800 5,588 HollyFrontier Corp. 129,708 5,549 * McDermott International Inc. 450,620 3,686 Exchange-Traded Fund (0.9%) ^,2 Vanguard Growth ETF 1,044,900 81,669 Financials (5.0%) American Express Co. 963,243 72,012 Bank of America Corp. 4,577,826 58,871 Morgan Stanley 1,909,070 46,638 Goldman Sachs Group Inc. 296,680 44,873 JPMorgan Chase & Co. 813,429 42,941 T Rowe Price Group Inc. 451,620 33,036 * Affiliated Managers Group Inc. 90,790 14,884 American Tower Corporation 197,645 14,462 Citigroup Inc. 299,200 14,353 Arthur J Gallagher & Co. 311,680 13,617 Allied World Assurance Co. Holdings AG 148,100 13,553 * IntercontinentalExchange Inc. 69,839 12,415 * Berkshire Hathaway Inc. Class B 105,900 11,852 Raymond James Financial Inc. 274,300 11,789 Franklin Resources Inc. 63,000 8,569 * Signature Bank/New York NY 96,832 8,039 Discover Financial Services 164,900 7,856 Ameriprise Financial Inc. 84,100 6,802 Simon Property Group Inc. 41,200 6,506 * Arch Capital Group Ltd. 107,000 5,501 * American International Group Inc. 122,400 5,471 Weyerhaeuser Co. 133,900 3,815 Ventas Inc. 48,900 3,397 Weingarten Realty Investors 90,800 2,794 Regency Centers Corp. 36,300 1,844 Public Storage 7,300 1,119 Health Care (15.2%) * Biogen Idec Inc. 512,095 110,203 Amgen Inc. 1,115,305 110,036 * Gilead Sciences Inc. 2,126,266 108,886 * Express Scripts Holding Co. 1,317,788 81,294 Abbott Laboratories 1,950,513 68,034 * Celgene Corp. 546,553 63,898 * Vertex Pharmaceuticals Inc. 767,377 61,290 Medtronic Inc. 1,167,176 60,075 Johnson & Johnson 627,136 53,846 Eli Lilly & Co. 1,094,252 53,750 Zimmer Holdings Inc. 653,852 49,000 Cooper Cos. Inc. 352,684 41,987 McKesson Corp. 359,582 41,172 Merck & Co. Inc. 885,153 41,115 * Alexion Pharmaceuticals Inc. 424,114 39,120 Novo Nordisk A/S ADR 221,405 34,311 Aetna Inc. 486,771 30,929 * Actavis Inc. 241,085 30,430 Becton Dickinson and Co. 232,747 23,002 * Covance Inc. 298,100 22,697 Allergan Inc. 251,659 21,200 ResMed Inc. 467,095 21,080 CR Bard Inc. 193,044 20,980 Thermo Fisher Scientific Inc. 213,010 18,027 * BioMarin Pharmaceutical Inc. 293,842 16,393 * Catamaran Corp. 325,245 15,846 * MEDNAX Inc. 161,996 14,836 Shire plc ADR 150,779 14,341 Baxter International Inc. 168,400 11,665 * Sirona Dental Systems Inc. 173,419 11,425 * Bruker Corp. 705,610 11,396 * Onyx Pharmaceuticals Inc. 83,518 10,973 * Illumina Inc. 130,348 9,755 Essilor International SA 83,438 8,889 * Salix Pharmaceuticals Ltd. 131,950 8,729 * Mylan Inc. 270,500 8,394 * Centene Corp. 144,300 7,570 * Alkermes plc 255,170 7,318 HCA Holdings Inc. 193,800 6,988 Cigna Corp. 92,100 6,676 * DaVita Inc. 53,107 6,415 AbbVie Inc. 143,100 5,916 * Edwards Lifesciences Corp. 86,900 5,840 * Cerner Corp. 58,899 5,660 * Seattle Genetics Inc. 172,828 5,437 * Regeneron Pharmaceuticals Inc. 22,900 5,150 UnitedHealth Group Inc. 56,500 3,700 St. Jude Medical Inc. 72,900 3,326 * Charles River Laboratories International Inc. 42,000 1,723 Warner Chilcott plc Class A 30,900 614 Universal Health Services Inc. Class B 5,600 375 Industrials (11.9%) Boeing Co. 1,041,069 106,647 United Technologies Corp. 798,027 74,169 Honeywell International Inc. 907,790 72,024 3M Co. 643,166 70,330 * Hertz Global Holdings Inc. 2,128,757 52,793 * B/E Aerospace Inc. 815,844 51,463 TransDigm Group Inc. 320,895 50,307 AMETEK Inc. 1,172,336 49,590 Precision Castparts Corp. 212,002 47,915 Danaher Corp. 730,926 46,268 Parker Hannifin Corp. 389,666 37,174 ^ Canadian Pacific Railway Ltd. 245,877 29,845 Dover Corp. 307,924 23,913 Pentair Ltd. 385,875 22,261 * IHS Inc. Class A 211,800 22,108 Flowserve Corp. 368,400 19,897 * Quanta Services Inc. 739,998 19,580 Union Pacific Corp. 113,000 17,434 General Electric Co. 723,788 16,785 * Stericycle Inc. 146,875 16,219 * United Continental Holdings Inc. 510,800 15,983 Tyco International Ltd. 477,681 15,740 ADT Corp. 388,774 15,493 Illinois Tool Works Inc. 198,790 13,750 MSC Industrial Direct Co. Inc. Class A 163,680 12,679 Fastenal Co. 263,350 12,075 * Kirby Corp. 148,200 11,788 United Parcel Service Inc. Class B 115,000 9,945 * Clean Harbors Inc. 195,175 9,862 Pall Corp. 137,192 9,114 * Delta Air Lines Inc. 484,500 9,065 Ingersoll-Rand plc 158,900 8,822 * WESCO International Inc. 128,709 8,747 JB Hunt Transport Services Inc. 119,770 8,652 Landstar System Inc. 167,415 8,622 * Chart Industries Inc. 88,200 8,299 * Jacobs Engineering Group Inc. 149,200 8,225 KAR Auction Services Inc. 349,440 7,992 Expeditors International of Washington Inc. 196,245 7,459 Acuity Brands Inc. 98,590 7,445 Rockwell Automation Inc. 89,000 7,399 * United Rentals Inc. 143,460 7,160 Lockheed Martin Corp. 62,200 6,746 Masco Corp. 333,200 6,494 Dun & Bradstreet Corp. 66,600 6,490 Textron Inc. 244,200 6,361 * Verisk Analytics Inc. Class A 95,696 5,713 WW Grainger Inc. 22,280 5,619 Fortune Brands Home & Security Inc. 119,400 4,626 * Alaska Air Group Inc. 77,914 4,051 Emerson Electric Co. 17,300 944 Information Technology (29.3%) * Google Inc. Class A 287,717 253,297 Cisco Systems Inc. 10,344,066 251,464 Microsoft Corp. 5,822,801 201,061 Apple Inc. 485,809 192,419 International Business Machines Corp. 563,351 107,662 Oracle Corp. 3,462,980 106,383 Mastercard Inc. Class A 174,590 100,302 * NetApp Inc. 2,239,410 84,605 * Alliance Data Systems Corp. 426,642 77,235 Visa Inc. Class A 421,431 77,017 * eBay Inc. 1,480,514 76,572 Xilinx Inc. 1,657,850 65,667 * LinkedIn Corp. Class A 352,331 62,821 * Yahoo! Inc. 1,953,281 49,047 Broadcom Corp. Class A 1,443,673 48,738 IAC/InterActiveCorp 1,023,764 48,690 * Check Point Software Technologies Ltd. 937,343 46,567 Altera Corp. 1,362,141 44,937 * Red Hat Inc. 896,286 42,860 * SanDisk Corp. 657,788 40,191 EMC Corp. 1,476,148 34,867 Microchip Technology Inc. 910,545 33,918 QUALCOMM Inc. 502,782 30,710 * VMware Inc. Class A 445,059 29,814 Western Digital Corp. 475,125 29,501 Amphenol Corp. Class A 349,760 27,260 Intuit Inc. 444,765 27,144 Intel Corp. 1,116,072 27,031 Fidelity National Information Services Inc. 563,275 24,131 * Salesforce.com Inc. 615,843 23,513 Avago Technologies Ltd. 617,020 23,064 Paychex Inc. 601,042 21,950 * BMC Software Inc. 473,091 21,355 * Facebook Inc. Class A 845,357 21,016 * Cognizant Technology Solutions Corp. Class A 324,110 20,293 * Workday Inc. Class A 294,430 18,870 * Cadence Design Systems Inc. 1,300,416 18,830 * Gartner Inc. 324,429 18,489 * NetSuite Inc. 191,038 17,526 * Informatica Corp. 445,075 15,569 * NCR Corp. 439,215 14,490 * Trimble Navigation Ltd. 543,620 14,140 * Lam Research Corp. 313,825 13,915 FEI Co. 185,242 13,521 * WEX Inc. 175,930 13,494 Jack Henry & Associates Inc. 279,090 13,154 Accenture plc Class A 176,900 12,730 * Electronic Arts Inc. 548,500 12,599 * Autodesk Inc. 362,980 12,320 * F5 Networks Inc. 146,265 10,063 * Citrix Systems Inc. 164,250 9,909 Texas Instruments Inc. 274,500 9,572 * Rovi Corp. 408,425 9,328 * Atmel Corp. 1,266,053 9,305 * QLogic Corp. 933,207 8,921 * Nuance Communications Inc. 484,865 8,912 Motorola Solutions Inc. 146,257 8,443 Symantec Corp. 369,900 8,312 Maxim Integrated Products Inc. 298,935 8,304 * Akamai Technologies Inc. 182,267 7,755 * Equinix Inc. 41,450 7,657 Computer Sciences Corp. 173,740 7,605 * Emulex Corp. 1,126,001 7,342 * Vantiv Inc. Class A 260,000 7,176 * Teradata Corp. 126,678 6,363 * LSI Corp. 888,300 6,342 * Itron Inc. 147,500 6,258 * Concur Technologies Inc. 66,550 5,416 MAXIMUS Inc. 59,300 4,417 * Freescale Semiconductor Ltd. 269,900 3,657 NVIDIA Corp. 202,900 2,847 Materials (3.3%) Monsanto Co. 1,222,244 120,758 Sherwin-Williams Co. 247,204 43,656 FMC Corp. 537,233 32,804 Ashland Inc. 222,275 18,560 * WR Grace & Co. 215,635 18,122 Albemarle Corp. 267,930 16,689 Eagle Materials Inc. 141,820 9,398 Celanese Corp. Class A 180,400 8,082 Praxair Inc. 68,560 7,895 PPG Industries Inc. 51,391 7,524 Martin Marietta Materials Inc. 74,695 7,352 Cytec Industries Inc. 72,600 5,318 CF Industries Holdings Inc. 30,700 5,265 * Allied Nevada Gold Corp. 632,142 4,096 Rock Tenn Co. Class A 39,500 3,945 Westlake Chemical Corp. 14,300 1,379 Telecommunication Services (1.4%) Verizon Communications Inc. 1,977,616 99,553 * SBA Communications Corp. Class A 377,196 27,958 T-Mobile US Inc. 95,800 2,377 Total Common Stocks (Cost $6,934,532) Coupon Temporary Cash Investments (4.2%) 1 Money Market Fund (2.5%) 3,4 Vanguard Market Liquidity Fund 0.127% 233,225,982 233,226 Face Amount ($000) Repurchase Agreement (1.6%) Bank of America Securities, LLC (Dated 6/28/13, Repurchase Value $148,102,000, collateralized by Federal National Mortgage Assn. 2.500%-7.000%, 6/1/25-7/1/47 and Federal Home Loan Mortgage Corp. 2.500%-6.500%, 6/1/26- 6/1/43, with a value of $151,062,000) 0.130% 7/1/13 148,100 148,100 U.S. Government and Agency Obligations (0.1%) 5,6 Fannie Mae Discount Notes 0.085% - 0.110% 8/21/13 5,700 5,699 6,7 Federal Home Loan Bank Discount Notes 0.090% 10/25/13 300 300 7 Federal Home Loan Bank Discount Notes 0.100% 11/13/13 300 300 5,6 Freddie Mac Discount Notes 0.130% 9/16/13 1,400 1,399 5,6 Freddie Mac Discount Notes 0.120% 11/5/13 1,000 999 Total Temporary Cash Investments (Cost $390,024) Total Investments (100.9%) (Cost $7,324,556) Other Assets and Liabilities-Net (-0.9%) 4 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $44,206,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.7% and 3.2%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $45,416,000 of collateral received for securities on loan. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 6 Securities with a value of $4,799,000 have been segregated as initial margin for open futures contracts. 7 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund may enter into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of pre-qualified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
